JUDGMENT

                               Court of Appeals
                           First District of Texas
                                NO. 01-14-00552-CV

              MARIBEL AMBRIZ MARTINEZ, GUADALUPE MOTA,
                   AND ROSA NELLY TREVINO, Appellants

                                          V.
                         ALFREDO GONZALEZ, Appellee

               Appeal from the 365th District Court of Maverick County
                         (Tr. Ct. No. 12-11-27997-MCVAJA)

      After due consideration, the Court grants the unopposed motion to dismiss this
appeal filed by the appellants. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

       It is further ORDERED that appellants pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

      Judgment rendered October 27, 2015.

      Judgment rendered by panel consisting of Justices Keyes, Massengale, and Lloyd.